DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 8, lines 9-10, the sentence “Thus the limiting bulge 231 of the positioning portion 23 is r the limiting notch 33 of the lens 3.” is confusing because it is not understood what constitutes “r.”

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  

In claim 1, line 15, “the front end of the positioning portion” should be “a front end of the positioning portion.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 1, the phrase “the limiting slot” recited in lines 6 and 8, and the phrase “the temple pivot member which is inserted and mounted in the limiting slot of the frame is composed of an insertion slot” recited in lines 7-8, render claim 1 indefinite because these limitations lack proper antecedent basis.  More specifically, claim 1 recites “two pivot members” in lines 1-2, so it is unclear which pivot member is “the pivot member”  of line 7 because there are two possible pivot members that could be this one structure.  Furthermore, claim 1 recites “a limiting slot mounted on each of two sides of the frame” in lines 5-6, so it is unclear which of the two possible limiting slots is the “limiting slot” recited in lines 6 and 8 of claim 1.  In addition, it is unclear whether claim 1 is referring back to just one or to both of the “pivot members” and/or to just one or both of the “limiting slots.”  Consequently, this ambiguity in the claim language renders claim 1 indefinite.  Claim 2 depends upon claim 1 and, therefore, is also indefinite for at least the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Calilung (US 2017/0100287 A1) in view of Chen  (US 2015/0022774 A1) and Tominaga (US 2010/0229291 A1).
Calilung pertains to an eyeglass lens replacement assembly (FIGs. 2A-2D,  ¶ [0041], all lines), and, therefore, constitutes analogous art because it pertains to the same field of endeavor as independent claim 1.  
Chen pertains to an eyeglass lens replacement assembly (FIG. 2, ¶¶ [0001], all lines, and [0022], all lines) and, therefore, constitutes analogous art because it pertains to the same field of endeavor as independent claim 1. 
Tominaga pertains to an eyeglass lens replacement assembly (FIG. 13, ¶¶ [0028], all lines, and [0014], all lines), and, therefore, constitutes analogous art because it pertains to the same field of endeavor as independent claim 1. With respect to independent claim 1, Calilung discloses (FIG. 2A and 2B) an eyeglass lens replacement assembly (100) comprising a frame (104), two temple pivot members (202) and a lens (108), (¶¶ [0041], all lines, [0054], all lines, and [0055]);  
  	wherein the frame (104) includes a lens connection portion (106) and a limiting slot (106a), (106c), (i.e., the “aperture facing generally away from the frame 104 to provide an interference fit,” also described as “the recesses 106a…106c of the frame 104,” ¶¶ [0051] and [0054], see also FIG. 2C that shows projection (208c) disposed in the “limiting slot”), mounted on each of two sides (i.e., left and right sides) of the frame (104), and a limiting stopper (i.e., provided by the walls defining the recess (206)) which is disposed in the limiting slot (106a), (106c), (FIGs. 2A, 2B, 2C, ¶¶ [0051]);
  	wherein the temple pivot member (202), which is inserted and mounted in the limiting slot (106a) or (106c), respectively, of the frame (104) is composed of an insertion slot (i.e., the slot defined by the inner/medial wall of structure (202) forming the floor of the insertion slot and the “positioning bulge” identified in Annotated FIG. 2A) located concavely1 on a front end of the temple pivot member (202) and provided with a positioning bulge (see raised base labeled in Annotated FIG. 2A2), a through slot (See through slot labeled in annotated FIG. 2A) formed on an inner side of the temple pivot member (202) and communicating with the insertion slot as evident from Annotated FIG. 2A, and a temple (102a), (102b) pivotally connected to a distal end of the temple pivot member (202) (FIGs. 1A and 2A, ¶¶ [0054], all lines, [0055], all lines, and [0059], all lines); 
 	wherein the lens (108) is mounted to the lens connection portion (106) of the frame (104) and two sides (i.e., rear lens edges located below portions (208a) and (208c)) of the lens (108) are inserted into the insertion slots (insertion slots are described above, see also FIGs. 2C and 2D, which indicate that the two sides (i.e., rear lens edges located below portions (208a) and (208c)) are inserted into the insertion slots) of the temple pivot member (202), correspondingly, (¶¶ [0041], lines 1-7, [0054], all lines);
 	the lens (108) includes two positioning dents (see dents located above lateral engagement sections (208a) and (208c) as shown in Annotated FIG. 2A) mounted on two sides of the lens and corresponding to the positioning bulges (see raised base labeled in Annotated FIG. 2A) of the insertion slots for being locked and positioned by each other (i.e., as evident from FIGs. 2B and 2C, when the hinge is closed then the engagement portion (208c) with its positioning dent will be secured and supported by the positioning bulge and the frame so as to be locked and positioned by each other), and two limiting notches (see notches underneath lateral engagement sections (208a) and (208c)) formed on two sides of the lens (108) (FIG. 2C, ¶¶ [0058], all lines, [0059], all lines, and [0060], all lines).

    PNG
    media_image1.png
    890
    1429
    media_image1.png
    Greyscale
              
          However, Calilung does not appear to disclose that the temple pivot member includes a positioning portion pivoted on the through slot, wherein the positioning portion is provided with a limiting bulge, and a locking recess which is formed on the front end of the positioning portion and locked and positioned by an inner wall surface of the insertion slot for positioning, and wherein the lens includes two limiting notches formed on two sides of the lens for locking and limiting the limiting bulges of the positioning portions and  a plurality of mounting protrusions formed on the frame and located around the lens connection portion and wherein the lens includes a plurality of mounting slots formed on the periphery of the lens and corresponding to the mounting protrusions for being mounted and positioned by each other.
	Chen discloses (FIGs. 3, 3A and 4) an eyeglass replacement assembly (A) comprising a temple (3) comprising an insertion slot (32) located concavely on a front end of the temple (3), a through slot (i.e., the slot between lugs (31) through which pin (5) extends and which are disposed within and in communication with the insertion slot (32) as evident from Annotated FIG. 4A provided below) and a positioning portion (2) pivoted on the through slot, (¶ [0020], all lines).  Chen discloses that the positioning portion (2) is provided with a limiting bulge (211) and a locking recess (as shown in Annotated FIG. 4), which is formed on the front end of the positioning portion (2), and is locked and positioned by an inner wall surface (11) of the insertion slot (32) for positioning, (¶ [0018], all lines).  Chen discloses (FIGs. 2 and 4) that the lens (4) includes two limiting notches (43) formed on two sides of the lens (4) for locking and limiting the limiting bulges (211) of the positioning portions (2), (¶¶ [0017], all lines, and [0018], all lines).   
                                          
    PNG
    media_image2.png
    766
    941
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the eyeglass lens replacement assembly of Calilung by utilizing the detailed claimed position portion as taught by Chen3 because the combination advantageously provides a snap-fit type mechanism for ease of assembly and detachment of the lens for maintenance or replacement as taught by Chen, (abstract, and ¶¶ [0001], all lines, and [0022], all lines).  
	The eyeglass lens replacement assembly of Calilung and Chen, however, does not appear to teach a plurality of mounting protrusions formed on the frame and located around the lens connection portion and wherein the lens includes a plurality of mounting slots formed on the periphery of the lens and corresponding to the mounting protrusions for being mounted and positioned by each other.
  	Tominaga discloses (FIG. 12) an eyeglass lens replacement assembly (i.e., conventional goggles with replaceable lens) comprising a frame (31), a lens (32) and a lens connection portion (33), wherein a plurality of mounting protrusions (35) are formed on the frame (31) and are located around the lens connection portion (33), and the lens (32) includes a plurality of mounting slots (34) as shown formed on the periphery of the lens (32) and corresponding to the mounting protrusions (35) for being mounted and positioned by each other. (¶¶ [0011], all lines, and [0012], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyeglass lens replacement assembly of Calilung and Chen so that it includes a plurality of mounting protrusions formed on the frame and located around the lens connection portion and so that the lens includes a plurality of mounting slots formed on the periphery of the lens and corresponding to the mounting protrusions for being mounted and positioned by each other, as taught by Tominaga, because the combination advantageously provides structure for properly aligning the lens to the frame as is self-evident from Tominaga’s FIG. 12.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Calilung (US 2017/0100287 A1) in view of Chen  (US 2015/0022774 A1) and Tominaga (US 2010/0229291 A1) as applied against claim 1, and further in view of Otra (US 2019/0235272 A1).
Otra pertains to an eyeglass assembly (FIG. 2, ¶ [0002], all lines) and employs a slip resistant part to address a problem faced by the inventor; therefore, Otra constitutes analogous art with respect to claim 2. 
Claim 2 depends upon claim 1, and the combination of Calilung, Chen and Tominaga teach all of the subject matter of claim 1.  With respect to claim 2, the eyeglass lens replacement assembly of Calilung, Chen and Tominaga does not appear to teach that the positioning portion of the temple pivot member is provided with a slip resistant part to which a force is applied for pulling the positioning portion outward.    
Otra discloses (FIGs. 1 and 3) an eyeglass assembly (100) in which a slip resistant part (i.e., the ribbed surface) is applied to a latch (340), (¶ [0087], all lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the eyeglass lens replacement assembly of Calilung, Chen and Tominaga so that the positioning portion (i.e., a latch) of the temple pivot member is provide with a slip resistant part, as suggested by Otra, to which a force is applied for pulling the positioning portion outward as evident from Chen’s FIG. 4 because the combination advantageously improves a user’s ability to manipulate the positioning portion without slippage as is self-evident from Otra’s FIG. 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        




/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Calilung’s “insertion slot” is concave as shown by FIGs. 2A and 2D because structure (202) is shown with an apparent raised rim extending along the periphery of the slot and that connects with the “positioning bulge” identified in Annotated FIG. 2A.  If structure (202) did not have a raised rim extending along the periphery of the “insertion slot,” then, as evident from FIGs. 2A and 2D there should be a substantial gap between the lower portion of structure (202) and lens (108) when structure (202) is in the closed position of FIG. 2D.  However, FIG. 2D does not show such a substantial gap, which supports the conclusion that Calilung’s “insertion slot” is a rimmed concave structure. 
        2 Annotated FIG. 2A is provided below.
        3 In this case, the two claimed notches may be reasonably constructed by either reconfiguring Calilung’s notches so they have the configuration of the notches (43) disclosed by Chen or by adding Chen’s two notches (43) to Calilung’s lens (108).